UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6025


UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

MARCEL BARNES, a/k/a Larry Kevin Brown

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:94-cr-00052-RBS-3)


Submitted:   May 29, 2012                     Decided:   June 8, 2012


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcel Barnes, Appellant Pro Se. Laura M. Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marcel     Barnes   appeals       the   district      court’s      order

denying his 18 U.S.C. § 3582(c) (2006) motion for reduction of

sentence.     In his motion, Barnes sought the benefit of Amendment

750   of    the   federal   sentencing       guidelines,      which     lowered    the

offense levels for most offenses involving crack cocaine.                          The

Amendment     applies    retroactively.          U.S.      Sentencing    Guidelines

Manual § 1B1.10(c) (2011).        We affirm.

             Barnes pled guilty in 1994 to conspiracy to distribute

cocaine base, cocaine, and marijuana.                    He was held responsible

for   a    marijuana    equivalency   of      495,976.59     kg.      Barnes’     base

offense level was 42. With adjustments for role in the offense,

possession of a firearm, and acceptance of responsibility, his

total offense level was 44.           His criminal history category was

V, and his Guidelines range was life.                    Barnes received a life

sentence.

             Previously,     Barnes      filed       a     § 3582(c)(2)      motion,

seeking the benefit of Amendment 505 of the Guidelines, which

lowered the top base offense level of the Drug Quantity Table

from level 42 to level 38.            Under Amendment 505, Barnes’ total

offense level was reduced to 360 months-life (offense level 40,

criminal history category V).                The district court granted the

motion and resentenced Barnes to 360 months in prison.



                                         2
            Under        Amendment     750,       Barnes’    base   offense      level

remains   38.       See     USSG     § 2D1.1(c)(1)        (2011).      His   advisory

Guidelines range of 360 months-life is unchanged.                      Thus, because

Amendment    750     did     not     lower       Barnes   sentencing    range,    the

district court did not abuse its discretion in denying Barnes’

motion.     See     18    U.S.C.     § 3582(c)(2);        USSG   § 1B1.10(a)(2)(B),

p.s.

            We accordingly affirm.               We dispense with oral argument

because the facts and legal contentions are adequately set forth

in the materials before the court and argument would not aid the

decisional process.



                                                                             AFFIRMED




                                             3